Beck, J.
The important principle ruled in the third headnote is not elaborated here, but a most elaborate and exhaustive discussion of the doctrine involved in that ruling will be found in 1 Wharton on Criminal Law (11th ed.), § 370 et seq., and the numerous cases cited as authority for the text. Besides, this matter is elaborately treated in the copious extracts from the decisions of many courts contained in the note to the case In re John Sharp, 18 L. B. A. (N. S.) 886 (15 Idaho, 120, 96 Pac. 563).

Judgment affirmed.


All the Justices concur.